STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


                                                                                  FILED
In re: A.H.
                                                                              January 8, 2018
No. 17-0809 (Wayne County 17-JA-057)                                         EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


                              MEMORANDUM DECISION
        Petitioner Father R.H., by counsel Kerry A. Nessel, appeals the Circuit Court of Wayne
County’s August 10, 2017, order terminating his parental rights to A.H.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a response
in support of the circuit court’s order. The guardian ad litem (“guardian”), Melia Atwell Adkins,
filed a response on behalf of the child in support of the circuit court’s order. On appeal,
petitioner argues that the circuit court erred in terminating his parental rights without first
granting an improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In May of 2017, the DHHR filed an abuse and neglect petition against petitioner and
A.H.’s mother. The DHHR alleged that, at the child’s birth, both the mother and the child tested
positive for marijuana. The DHHR also alleged that petitioner had a history of drug abuse,
including use of marijuana, opiates, and heroin. Petitioner ceased using drugs when he was
released from prison in June of 2016, but relapsed six months later. Petitioner attempted to
complete a substance abuse treatment program, but missed one day and was required to pay a
fifty dollar fee in order to return. Petitioner decided not to pay the fee and opted to attempt to
enter into a different program with the mother. The DHHR noted that petitioner was not able to
parent safely due to his impulse to use drugs. Further, petitioner and the mother lived in a
recreational vehicle (“RV”) next to his mother’s home. An extension cord connected to
petitioner’s mother’s home provided electricity for the RV, but the parents had to go into her
house to use the kitchen or bathroom and to obtain water. Petitioner also had a long history with
Child Protective Services (“CPS”) and the DHHR alleged that impending and present dangers

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).


                                                1

existed as a result of one or both caregivers’ lack of parenting knowledge, skills, or motivation
which affected child safety; that the caregivers’ drug and/or alcohol abuse was pervasive and
threatened child safety; and that one or both caregivers could not control their behavior. Later in
May, petitioner and the mother waived their preliminary hearing.

        The circuit court held an adjudicatory hearing in June of 2017. Petitioner was not present
but was represented by counsel. According to petitioner’s counsel, the mother, who was also
absent, was attending a medical appointment and petitioner chose to drive her to the
appointment. The circuit court denied the parents’ motions to continue and heard evidence. The
circuit court found that petitioner had not been in contact with the social worker since the
preliminary hearing, failed to appear at a scheduled multidisciplinary team (“MDT”) meeting,
failed to obtain random drug screens, and did not participate in supervised visits with the child.
Further, the circuit court found that there was clear and convincing evidence that the child was
abused and neglected by the parents based upon their substance abuse issues, by the child being
born addicted to drugs, and by the parents’ failure to cooperate with the DHHR. Accordingly, the
circuit court adjudicated petitioner as an abusing parent and rescinded supervised visits until he
made an appearance before the circuit court and cooperated with the DHHR.

        In August of 2017, the circuit court held a dispositional hearing. Petitioner requested a
post-adjudicatory improvement period and testified that, despite testing positive for marijuana
immediately prior to the hearing, he had not abused opiates in nearly a month. Petitioner testified
that he was attempting to enter a detox program in order to address his substance abuse issues.
When asked why he had not been in contact with the CPS worker, petitioner testified that he did
not have her phone number and that he had attempted to contact an old CPS worker. Petitioner
asserted that he would do whatever was requested of him. After hearing petitioner’s testimony,
the circuit court found that petitioner failed to cooperate with the DHHR, failed to stay in touch
with his attorney, failed to stay in touch with the CPS worker, and failed to participate in drug
screens. Further, the circuit court noted that petitioner and the mother prioritized a very minor
elective medical procedure before attending the adjudicatory hearing and attempting to regain
custody of the child. The circuit court also found that petitioner continued to abuse drugs.
Ultimately, the circuit court found that there was no reasonable likelihood that petitioner could
correct the conditions of abuse. The circuit court also found petitioner seemed to lack the desire
to correct the conditions. Finding that the child needed stability and permanency, and that
termination was necessary for her welfare, the circuit court denied petitioner’s motion for a post­
adjudicatory improvement period and terminated his parental rights.2 It is from this dispositional
order dated August 10, 2017, that petitioner appeals.

       The Court has previously established the following standard of review:

              “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether

       2
       The mother’s parental rights were also terminated in the proceedings below. The
permanency plan for A.H. is adoption by her aunt.
                                                2

       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        Petitioner argues on appeal that the circuit court erred in terminating his parental rights
without first granting him an improvement period. We disagree. The decision to grant or deny an
improvement period rests in the sound discretion of the circuit court. See In re: M.M., 236 W.Va.
108, 115, 778 S.E.2d 338, 345 (2015) (holding that “West Virginia law allows the circuit court
discretion in deciding whether to grant a parent an improvement period”); Syl. Pt. 6, in part, In re
Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996) (holding that “[i]t is within the court’s discretion
to grant an improvement period within the applicable statutory requirements”). We have also
held that a parent’s “entitlement to an improvement period is conditioned upon the ability of the
[parent] to demonstrate ‘by clear and convincing evidence, that the [parent] is likely to fully
participate in the improvement period . . . .’” In re: Charity H., 215 W.Va. 208, 215, 599 S.E.2d
631, 638 (2004).

        Here, the record establishes that petitioner failed to demonstrate his ability to fully
participate in an improvement period. Throughout the underlying proceedings, petitioner failed
to maintain contact with the DHHR and his attorney. He did not participate in random drug
screens as ordered by the circuit court, nor did he visit with his child. Despite knowing the
gravity of the circumstances, petitioner chose to drive the mother to a medical appointment
regarding her carpal tunnel syndrome rather than attend his own adjudicatory hearing. Further,
petitioner tested positive for marijuana at the dispositional hearing. While petitioner argues that
he would successfully complete an improvement period if given the chance, his actions during
the proceedings below show a complete lack of compliance with what was required of him. As
such, petitioner did not demonstrate that he was likely to substantially comply with the terms or
conditions of an improvement period.

       Moreover, we find no error in the termination of petitioner’s parental rights. West
Virginia Code § 49-4-604(b)(6) provides that circuit courts are to terminate parental rights upon
findings that there is “no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future” and that termination is necessary for the child’s
welfare. Pursuant to West Virginia Code § 49-4-604(c)(3), a situation in which there is no
reasonable likelihood that the conditions of abuse or neglect can be substantially corrected
include one in which

       [t]he abusing parent . . . [has] not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,


                                                 3

       mental health or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare or life of the child.

        The record demonstrates that there was no reasonable likelihood that petitioner would
correct the conditions of abuse and neglect. Petitioner did not participate in any drug screens
throughout the proceedings below and tested positive on the day of the dispositional hearing,
despite knowing that his parental rights were at risk. Further, petitioner failed to even visit with
the newborn child following the adjudicatory hearing. “We have previously pointed out that the
level of interest demonstrated by a parent in visiting his or her children while they are out of the
parent’s custody is a significant factor in determining the parent’s potential to improve
sufficiently and achieve minimum standards to parent the child.” Katie S., 198 W.Va. at 90, n.14,
479 S.E.2d at 600, n.14 (citing Tiffany Marie S., 196 W.Va. at 228 and 237, 470 S.E.2d at 182
and 191; State ex rel. Amy M. v. Kaufman, 196 W.Va. 251, 259, 470 S.E.2d 205, 213 (1996)).
Based on the evidence, it is clear that there was no reasonable likelihood that petitioner would
correct the conditions of abuse and/or neglect and that termination was necessary for the child’s
welfare. As mentioned, circuit courts are directed to terminate parental rights upon such findings.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
August 10, 2017, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: January 8, 2018


CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                 4